 



Exhibit 10.47

THE SECOND AMENDMENT TO THE KEYCORP
SUPPLEMENTAL RETIREMENT BENEFIT PLAN

     WHEREAS, KeyCorp has established the KeyCorp Supplemental Retirement
Benefit Plan (“Plan”), and

     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to approve amendments to the Plan, and

     WHEREAS, the Compensation Committee of the Board of Directors of KeyCorp
has authorized the execution of this Second Amendment.

     NOW THEREFORE, pursuant to such action of the Compensation Committee, the
Plan is amended as follows:



     1.     Section 5.1(a) is amended to delete it in its entirety and to
substitute therefore the following:



  “(a)   If a Participant dies in active employment after completion of five or
more years of Credited Service and is survived by a surviving spouse, a monthly
retirement allowance shall be paid to the Participant’s spouse commencing on the
first day of the month coincident with or next following the Participant’s date
of death. Each such monthly retirement allowance shall equal 50 percent of the
monthly retirement allowance to which the Participant would have been entitled
had the Participant retired as of the Participant’s Normal Retirement Date. Such
death benefit shall be paid in the form of a single life annuity and shall be
subject to distribution any time after the Participant’s earliest retirement
date.         For purposes of calculating the death benefit contained within
this Section 5.1(a) only, the following shall apply:



  (i)   The Participant’s Primary Social Security Benefit shall be calculated as
if the Participant had retired as of his Normal Retirement Date,     (ii)   The
Participant’s Pension Plan benefit shall be calculated under the provisions of
Article IV of the Pension Plan as if the Participant had died on his Normal
Retirement Date, with such Pension Plan benefit being increased for purposes of
this Section 5.1(a) with an imputed Average Interest Credit to reflect the
Participant’s Normal Retirement Date monthly retirement benefit converted to a
single life annuity option using the Average Treasury Rate and Gatt Mortality
Tables.     (iii)   The monthly retirement allowance paid to the Participant’s
spouse upon the Participant’s death shall be reduced if paid prior to the
Participant’s Normal Retirement Date using those actuarial factors as are
applicable under the KeyCorp Pension Plan (1989 Restatement).”



     2.     Section 6.2 shall be amended to delete it in its entirety and to
substitute therefore the following:



      “6.2     Termination Prior to Five (5) Years of Credit Service. A
Participant who terminates his employment with the Employer because of total and
permanent disability and who has completed less than five (5) years of Credited
Service at such time shall not be entitled to any benefits from the Plan.”



     3.     The first paragraph of Section 6.3 shall be amended to delete it in
its entirety and to substitute therefore the following:



      “6.3”     Termination After Five (5) Years of Credited Service. A
Participant who terminates his employment with the Employer because of total and
permanent disability

 



--------------------------------------------------------------------------------



 





      and who has completed five (5) or more years of Credited Service shall be
subject to whichever of the following subsections shall be applicable:



  (a)   If he shall (after the applicable statutory waiting period) be
continuously disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), then he shall receive a monthly
retirement allowance from this Plan commencing upon the first day of the month
coincident with or next following the attainment of his sixty-fifth (65th)
birthday and payable on the first day of each month thereafter for his remaining
lifetime. Such monthly retirement allowance shall be determined in the same
manner as for retirement at his Normal Retirement Date, except that:



  (i)   Credited Service shall be determined as if the Participant had in fact
continued in active employment until his sixty-fifth (65th) birthday, and    
(ii)   Final Average Salary shall be determined as of the date of his actual
termination of employment due to disability.



  (b)   If he shall (after the applicable statutory waiting period) not be
continually disabled and entitled to Social Security disability benefits until
his attainment of age sixty-five (65), he shall not be entitled to a disability
benefit from this Plan, but shall be subject to the provisions of Section 6.4
hereof.”

     IN WITNESS WHEREOF, KEYCORP has caused this Amendment to the Plan to be
executed by its duly authorized officer as of this first day of August, 1996.

              KEYCORP               By:   /s/ Steven N. Bulloch        

--------------------------------------------------------------------------------

    Title:   Assistant Secretary

 